Citation Nr: 0106167	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty for a total of one year, 
nine months, and fifteen days between June 1969 and November 
1975.

In March 1988, the Board of Veterans' Appeals (Board) 
disallowed a claim of service connection for residuals of 
head and neck injuries.  38 C.F.R. § 20.1100.  Thereafter, in 
May 1996, the RO denied an application to reopen that claim.  
38 U.S.C.A. § 5108.  The veteran appealed the RO's May 1996 
decision, and the Board, by a decision entered in August 
1998, likewise denied the application to reopen.  The Board 
concluded that the evidence received since the time of the 
March 1988 decision was not "new and material" because it 
did not "raise a reasonable possibility of . . . changing 
the prior outcome."

The veteran appealed the Board's August 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In December 1998, the VA General Counsel 
filed an unopposed Motion to Remand and to Stay Proceedings 
(unopposed motion).  The General Counsel noted that, in 
September 1998, after the Board had issued its decision in 
the veteran's case, the United States Court of Appeals for 
the Federal Circuit overturned the test for "material" 
evidence formulated in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The General 
Counsel further noted that the Federal Circuit had held that 
the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) was controlling.  Because the Board had 
relied on the Colvin test when it considered the veteran's 
appeal in August 1998, the General Counsel requested that the 
Board's decision be vacated, and the matter remanded, so that 
the Board could consider and apply 38 C.F.R. § 3.156(a) and 
the Federal Circuit's holding in Hodge.  By an order dated in 
February 1999, the Court granted the unopposed motion, 
vacated the Board's August 1998 decision, and remand the 
matter to the Board.

In September 1999, the Board remanded the case to the RO.  In 
December 1999, following further development, the RO 
concluded that new and material evidence had not been 
received, as defined in 38 C.F.R. § 3.156(a).  The case was 
thereafter returned to the Board in March 2000.

In April 2000, the Board remanded the case to the RO for 
purposes of clarifying whether a statement received from the 
veteran in February 2000 was intended as a request for 
extension of time for responding to a December 1999 
supplemental statement of the case (SSOC).  On remand, the 
RO, in effect, granted the veteran an extension of time to 
December 26, 2000.  No further argument or evidence was 
received by that date, however, and the case was returned to 
the Board in January 2001.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and consider and apply those portions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, that are 
applicable to the veteran's claims to 
reopen.  Among other things, the RO 
should notify the veteran of "any 
information, and any medical or lay 
evidence, not previously provided to 
[VA] that is necessary to substantiate" 
his claims.  In so doing, the RO should 
indicate to the veteran which portion of 
the required information and evidence, 
if any, he is to obtain, and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the claims here 
in question.  In so doing, the RO should 
consider and apply 38 C.F.R. § 3.156(a) 
and the Federal Circuit's decision in 
Hodge.  If new and material evidence is 
received with respect to either of the 
claims now on appeal, the RO should 
reopen the claim(s), as appropriate, and 
adjudicate the claim(s) de novo.  With 
regard to any claim that is reopened, 
the RO should again review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  If any benefit sought 
is denied, a SSOC should be issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


